                                                                              JS-6
 1
 2                                                                            12/5/2019
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11   NADINE EISENKOLB, an individual;              No. CV 19-0519-FMO (SSx)
     and CORNELIA ZEIDLER, an
12   individual,
                                                   ORDER DISMISSING CASE BY
13               Plaintiffs,                       PLAINTIFF CORNELIA ZEIDLER
14                      v.
                                                   Honorable Fernando M. Olguin
15   UNITED STATES OF AMERICA; and                 United States District Judge
     DOES 1 THROUGH 20, Inclusive,
16
                 Defendants.
17
18
19
20         Based upon the Stipulation for Dismissal submitted by Plaintiff Cornelia Zeidler
21   and Defendant United States of America, IT IS HEREBY ORDERED that this case is
22   dismissed as to Plaintiff Cornelia Zeidler with prejudice. The parties shall bear their
23   own fees and costs.
24   Dated: December 5, 2019
                                                   ______/s/_____________________              _
25
                                                   FERNANDO M. OLGUIN
26                                                 United States District Judge
27
28
